Citation Nr: 0705176	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for colon cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

Procedural history

The veteran served on active duty in the United States Army 
from July 1975 to November 1975 and from October 1977 to June 
1979.

In a September 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
colon cancer, to include as secondary to herbicide exposure.  
The veteran did not file a timely appeal of that decision, 
and it became final.  

The veteran filed to reopen his claim for entitlement to 
service connection for colon cancer in July 2002.  The 
current appeal stems from the above-referenced February 2003 
rating decision, which found that new and material evidence 
had not been submitted which was sufficient to reopen the 
previously-denied claim of entitlement to service connection 
for colon cancer.  The February 2003 decision also denied the 
veteran's claims of entitlement to service connection for 
diabetes and chloracne.  The veteran filed a notice of 
disagreement with the February 2003 decision, which was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in October 2003.

The veteran testified before a Veterans Law Judge at a 
personal hearing held in Washington, D.C. in January 2005.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

This claim was previously before the Board in March 2005.  At 
that time the Board reopened the veteran's claim of 
entitlement to service connection for colon cancer and 
remanded all three claims for additional evidentiary and 
procedural development.  Such was accomplished, and in August 
2006 the Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  The case has been returned to the 
Board for further appellate proceedings.  

This appeal is REMANDED to the RO via the Appeals Management 
Resource Center (AMC) in Washington, DC.  

Issues not on appeal

In a June 2004 rating decision, a Decision Review Officer 
(DRO) granted service connection for a right femur fracture 
and right hip scar.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Accordingly, these issues are not within the 
Board's jurisdiction.




REMAND

The veteran's January 2005 hearing was conducted by a 
Veterans Law Judge who is no longer with the Board.  The 
Board sent the veteran a letter in January 2007 offering the 
veteran another opportunity for a personal hearing.  The 
veteran responded, indicating that he desires a Travel Board 
hearing.  Such should be scheduled.  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record, 
with a copy to his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

